DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44, 46-53, 55-61 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Shan et al. (U.S. Patent Application Number: 2016/0345210).
Consider claim 44; Shan discloses a method for a mobile switching node to page a terminal device, the method comprising: 
storing an indication of whether a terminal device supports a circuit switching call function (par. 35, lines 1-13; par. 143, lines 1-23);
receiving a request to implement the circuit switching call function in regard to a subscriber number (e.g. MSISDN) corresponding to the terminal device (par. 18, lines 8-12; par. 35, lines 6-11); and 

Consider claim 46; Shan discloses the indication is received from the mobility management node (par. 14, lines 2-5; par. 35, lines 1-13).
Consider claim 47; Shan discloses the indication is received from the mobility management node using a location update request [e.g. via handover (par. 14, lines 2-8; par. 35, lines 1-13)].
Consider claim 48; Shan discloses the indication shows that the terminal device supports only short message service (par. 93), or both short message and circuit switched fallback voice call service (par. 16, lines 1-8; par. 91).
Consider claim 49; Shan discloses a method for a mobility management node to page a terminal device, the method comprising:
determining whether a terminal device supports a circuit switching call function (par. 14, lines 2-5); and
sending, to a mobile switching node, an indication of whether the terminal device supports a circuit switching call function (par. 14, lines 2-5; par. 35, lines 1-6).
Consider claim 50; Shan discloses receiving, from a mobility management node [is the mobility management node receiving the request from itself?], a circuit switching paging request for the terminal device (par. 28, lines 1-5); and paging the terminal device (par. 28, lines 8-10).
Consider claim 51; Shan discloses the determining whether the terminal device supports the circuit switching call function is based on an information element in a combined attach request or in a tracking area update request from the terminal device (par. 14, lines 2-8).
Consider claim 52; Shan discloses the indication is sent to the mobile switching node using a location update request [e.g. via handover (par. 14, lines 2-8; par. 35, lines 1-13)].
claim 53; Shan discloses a mobile switching node device to page a terminal device, the mobile switching node comprising:
processing circuitry (par. 143, lines 23-26; par. 144);
memory containing instructions executable by the processing circuitry whereby the mobile switching node device is operative to (par. 143, lines 1-26; par. 144):
store an indication of whether a terminal device supports a circuit switching call function (par. 35, lines 1-13; par. 143, lines 1-23);
receive a request to implement the circuit switching call function in regard to a subscriber number (e.g. MSISDN) corresponding to the terminal device (par. 18, lines 8-12; par. 35, lines 6-11); and 
send, to a mobility management node (e.g. MME), a circuit switching paging request for the terminal device (par. 24, lines 5-11), in response to the indication indicating that the terminal device supports the circuit switching call function (par. 24, lines 8-11).
Consider claim 55; Shan discloses the instructions are such that the mobile switching node device is operative to receive the indication from the mobility management node (par. 14, lines 2-5; par. 35, lines 1-13).
Consider claim 56; Shan discloses the indication shows that the terminal device supports only short message service (par. 93), or both short message and circuit switched fallback voice call service (par. 16, lines 1-8; par. 91).
Consider claim 57; Shan discloses a mobile management node device to page a terminal device, the mobile management node comprising:
processing circuitry (par. 143, lines 23-26; par. 144);
memory containing instructions executable by the processing circuitry whereby the mobile switching node device is operative to (par. 143, lines 1-26; par. 144):

sending, to a mobile switching node, an indication of whether the terminal device supports a circuit switching call function (par. 14, lines 2-5; par. 35, lines 1-6).
Consider claim 58; Shan discloses receiving, from a mobility management node [is the mobility management node receiving the request from itself?], a circuit switching paging request for the terminal device (par. 28, lines 1-5); and paging the terminal device (par. 28, lines 8-10).
Consider claim 59; Shan discloses the determining whether the terminal device supports the circuit switching call function is based on an information element in a combined attach request or in a tracking area update request from the terminal device (par. 14, lines 2-8).
Consider claim 60; Shan discloses the mobility management node device is operative to receive the indication in a location update request (par. 14, lines 2-8).
Consider claim 61; Shan discloses the indication shows that the terminal device supports only short message service (par. 93), or both short message and circuit switched fallback voice call service (par. 16, lines 1-8; par. 91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (U.S. Patent Application Number: 2016/0345210) in view of Remash et al. (U.S. Patent Application Number: 2016/0149966).
Consider claim 45, as applied in claim 44; Shan discloses the claimed invention except: the subscriber number corresponds to a plurality of terminal devices; and wherein the terminal device to receive the circuit switching paging is selected from the plurality of terminal devices, based on the indication.
In an analogous art Remash discloses the subscriber number corresponds to a plurality of terminal devices (par. 143, lines 4-10); and wherein the terminal device to receive the circuit switching paging is selected from the plurality of terminal devices, based on the indication [in this instance, all three devices support CSFB (par. 83, lines 10-18)].
It is an object of Shan’s invention to provide a method of transmitting data between a node and a wireless device. It is an object of Remash’s invention to provide a method of seamless movement between communication devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shan by including a subscriber number corresponding to a plurality of devices, as taught by Remash, for the purpose of effectively providing services in a telecommunications network.
Consider claim 54, as applied in claim 53; Shan discloses the claimed invention except: the subscriber number corresponds to a plurality of terminal devices; and wherein the terminal device to receive the circuit switching paging is selected from the plurality of terminal devices, based on the indication.
In an analogous art Remash discloses the subscriber number corresponds to a plurality of terminal devices (par. 143, lines 4-10); and wherein the terminal device to receive the circuit switching 
It is an object of Shan’s invention to provide a method of transmitting data between a node and a wireless device. It is an object of Remash’s invention to provide a method of seamless movement between communication devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shan by including a subscriber number corresponding to a plurality of devices, as taught by Remash, for the purpose of effectively providing services in a telecommunications network.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646